NUMBER 13-18-00607-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                            EX PARTE FABIAN GARCIA



                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Appellant’s brief was originally due on December 21, 2018. On January 17, 2019,

current counsel made an appearance in the case and was then granted an extension of

time to file a brief until March 21, 2019. On March 25, 2019, the Clerk of the Court notified

appellant’s counsel that the brief had not been filed and requested a response concerning

the failure to file the brief within ten days. On April 4, 2020, Counsel again requested and

was granted a new deadline of June 7, 2019. On June 12, 2019, the Clerk of the Court
notified appellant’s counsel that the brief again had not been filed and again requested a

response concerning the failure to file the brief within ten days. On June 21, 2019,

appellant’s counsel filed a motion for extension of time requesting a new deadline of

August 21, 2019. The court granted this motion by order and informed counsel no further

extensions would be granted absent exigent circumstances.

         On July 15, 2019 and September 30, 2019, the court received supplemental

records. As such, the appellant was granted additional extensions each time with new

deadlines. On November 1, 2019, the Clerk of the Court notified appellant’s counsel that

the brief had not been filed and requested a response concerning the failure to file the

brief within ten days. In response, on November 11, 2019, appellant’s counsel again filed

a motion for extension for deadline to file brief which was granted by order setting a new

deadline to file a brief on or before December 23, 2019.

         On December 23, 2019, appellate counsel filed its seventh motion for an extension

citing a missing exhibit as the cause for delay. On January 6, 2020, the record was

supplemented with the exhibit at issue and a subsequent order granting an extension with

the new deadline on February 21, 2020. To date, the Court has yet to receive appellant’s

brief.

         Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a


                                             2
brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                      PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed the
2nd day of March, 2020.




                                              3